IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION

DOCKET NO.: 3:20cr203

UNITED STATES OF AMERICA
CONSENT ORDER AND
JUDGMENT OF FORFEITURE

Wie

Se ee ee

(1) DAVID CLARKE

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

r. The following property is forfeited to the United States pursuant to 18 U.S.C. §§
981(a)(1)(C) and 982(a)(2)(A), and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of
specific assets is subject to any and all third party petitions under 21 U.S.C. § 853(n), pending final
adjudication herein:

Approximately $403 in United States currency seized from David Clarke on or
about April 21, 2020;

Approximately $6,554 in United States currency seized from David Clarke on or
about July 7, 2020;

Approximately $8,798 in United States currency seized from David Clarke on or
about July 24, 2020; and

Two USPS money orders, serial #26322830932 in the amount of $940.00 and serial
#26322830943 in the amount of $970.00, both seized from David Clarke on or about
July 24, 2020.

A forfeiture money judgment in the amount of $270,697.03, such amount constituting
the proceeds traceable to the offense to which Defendant pled guilty. Defendant
stipulates that the Government may satisfy the money judgment via forfeiture of
proceeds as defined in 18 U.S.C. §§ 981 and/or 982, and/or substitute property as
defined in 21 U.S.C. § 853(p). For purposes of forfeiture under Section 853(p),
Defendant stipulates that, as a result of acts‘or omissions of Defendant, one or more
provisions of Section 853(p)(1)(A)-(E) are satisfied.

ai If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice

of forfeiture.

Case 3:20-cr-00203-RJC-DCK Document 75 Filed 10/14/20 Page 1 of 2
3. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney's Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and requests for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

4, A forfeiture money judgment shall be included in the defendant’s sentence, and the
United States may take steps to collect the judgment from any property of the defendant, provided,
the value of any forfeited specific assets shall be credited toward satisfaction of this money
judgment upon liquidation.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of defendant’s crime(s) herein and are therefore subject to forfeiture
pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 982(a)(2)(A), and/or 28 U.S.C. § 2461(c). The
defendant hereby waives the requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of
the forfeiture in the charging instrument, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment against defendant. If the defendant has previously
submitted a claim in response to an administrative forfeiture proceeding regarding any of this
property, defendant hereby withdraws that claim. If defendant has not previously submitted such
aclaim, defendant hereby waives all right to do so.

R. ANDREW MURRAY
UNITED STATES ATTORNEY

QU for hel (pda

JEKNY G. SUGAR DAVID CLARKE
Assistant United States Attorney Defendant

EY HAWES, ESQ.
ttorney for Defendant

Date: October 14, 2020 ea /| Co

 

David S. Cayer
United States Magistrate Judge

Case 3:20-cr-00203-RJC-DCK Document 75 Filed 10/14/20 Page 2 of 2
